 1   PILLSBURY WINTHROP SHAW PITTMAN LLP
     PHILIP S. WARDEN (54572)
 2   philip.warden@pillsburylaw.com
     Four Embarcadero Center, 22nd Floor
 3
     San Francisco, CA 94111-5998
 4   Telephone: 415.983.1000
     Facsimile:    415.983.1200
 5
     Counsel to Chevron Master Pension Trust
 6   and Chevron UK Pension Plan
 7

 8                        IN THE UNITED STATES BANKRUPTCY COURT

 9            NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION

10
                                                 )   No. 19-30088 (DM)
11   IN RE:                                      )
                                                 )   CHAPTER 11
12   PG&E, CORPORATION                           )
                                                 )   (Lead Case)
13   -and-                                       )
14                                               )   (Jointly Administered)
     PACIFIC GAS AND ELECTRIC                    )
15   COMPANY,                                    )
                                                 )
16                                 Debtors.      )
                                                 )
17                                               )   CHEVRON’S OBJECTION TO THE
              Affects PG&E Corporation           )   REORGANIZED DEBTORS’ MOTION
18            Affects Pacific Gas and Electric   )   TO APPROVE SECURITIES ADR
              Company                            )   AND RELATED PROCEDURES FOR
19    X       Affects both Debtors               )   RESOLVING SUBORDINATED
20                                               )   SECURITIES CLAIMS
     *All papers shall be filed in the Lead      )
     Case, No. 19-30088 (DM).
21                                               )   Date: October 28, 2020
                                                 )   Time: 10:00 a.m. (PT)
22                                               )   Before: (Telephonic Appearances)
                                                 )
                                                 )           United States Bankruptcy
23
                                                 )           Court Courtroom 17, 16th Floor
24                                               )           San Francisco, California 94102
                                                 )
25                                               )
                                                 )
26                                               )
                                                 )
27                                               )

28

 Case: 19-30088      Doc# 9190 CHEVRON’S   OBJECTION
                                Filed: 10/05/20         TO ADR
                                                    Entered:   MOTION15:18:06
                                                             10/05/20               Page 1 of
                                           Case
                                             7  No. 19-30088                              4834-3912-2893
 1          Chevron Master Pension Trust (“CMPT”) and Chevron UK Pension Plan (“CUPP” and

 2   together with CMPT, “Chevron”), with claims totaling approximately $18 million dollars, through

 3   undersigned counsel, submit this objection (the “Objection”) to the Reorganized Debtors’ Motion

 4   to Approve Securities ADR and Related Procedures for Resolving Subordinated Securities Claim

 5   (the “ADR Motion”) [Docket 8964], and respectfully represents as follows:

 6                                           BACKGROUND

 7          On January 29, 2019 (the “Petition Date”), PG&E Corporation (“HoldCo”) and Pacific

 8   Gas and Electric Company (“Utility”, and together with HoldCo, the “Debtors”) commenced

 9   voluntary cases for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy
10   Court for the Northern District of California.
11          Both CUPP and CMPT are prepetition holders of the Debtors’ publicly traded equity

12   securities or debt securities. On April 16, 2020, CUPP and CMPT filed Rescission Proofs of Claim

13   on account of those holdings at Claim Nos. 101,365 and 101,416 respectively. On May 14, 2020,

14   CUPP and CMPT filed amended Recission Proofs of Claim at Claim Nos. 104,534 and 104,490

15   respectively (as amended, the “Chevron Rescission Claims”).

16          On December 9, 2019, the Public Employees Retirement Association of New Mexico

17   (“PERA”) filed its Motion to Apply Bank. Rule 7023 to Class Proof of Claim (the “Initial 7023

18   Motion”) [Docket No. 5042]. PERA is the court-appointed lead plaintiff in the securities class

19   action captioned as In re PG&E Corporation Securities Litigation, Case No. 18-03509 (the

20   “Securities Litigation”) pending in the U.S. District Court for the Northern District of California

21   on behalf of itself and the proposed class it represents in the Securities Litigation (the “Class”).

22   On February 24, 2020, this Court denied the Initial 7023 Motion, but extended the bar date for

23   individual members of the Class.

24          On September 1, 2020, the Debtors filed the ADR Motion proposing a three-step process.

25   In the first step, the Debtors would seek certain information from securities claim holders to

26   evaluate those claims and either mediate or object to them. The information would be submitted

27   either via mail or through a specially designed online portal. The deadline to submit the

28   information requested by the Debtors would be 28 days after receipt of the Trading Information
                                                        2
 Case: 19-30088      Doc# 9190 CHEVRON’S   OBJECTION
                                Filed: 10/05/20         TO ADR
                                                    Entered:   MOTION15:18:06
                                                             10/05/20                     Page 2 of
                                           Case
                                             7  No. 19-30088
                                                                                                 4834-3912-2893
 1   Request Forms. If the Debtors did not get a response, they would then send a follow up reminder

 2   which allows for another 14 days. If no response came after the additional 14 days, the Debtors

 3   would be allowed to file a formal objection seeking disallowance. In relevant part, the Trading

 4   Information Request Forms seek “complete trading history, including, among other things, each

 5   purchase and sale separately along with the trade date of each separate transaction, identification

 6   of the type of transaction, e.g., a purchase or sale, the number of securities involved in the

 7   transaction, and the price of the transaction on a per security basis.”

 8          In the second step, three separate mechanisms for potential settlement would be employed:

 9   (1) offer procedures where the parties exchange settlement offers and counteroffers confidentially
10   and without mediation; (2) abbreviated mediation processes that are mandatory and non-binding
11   because formal mediation may not be appropriate for all claims, especially those with smaller
12   asserted or potential claim amounts; and (3) standard mediation processes that are mandatory and
13   non-binding, principally for claimants that have asserted or have larger potential claims.
14          In the third step, an omnibus objection procedure would be undertaken allowing Debtors
15   to lodge objections, on an omnibus basis, to claims that are not otherwise settled and/or are facially
16   or procedurally defective.
17          The hearing on the ADR Motion was set for September 22, 2020 with a deadline to file an

18   opposition to the ADR Motion of September 15, 2020 at 4:00 pm (Pacific Time). On September

19   12, 2020, the Debtors filed a stipulation continuing the hearing on the ADR Motion to October 28,

20   2020 and extending the deadline to file responses or objections to October 5, 2020, at 4:00 pm

21   (Pacific Time) (the “Stipulation”) [Docket No. 9030]. On September 14, 2020, the Court entered

22   its order approving the Stipulation [Docket No. 9036].

23          On September 28, 2020, PERA filed a new 7023 Motion (the “New 7023 Motion”) [Docket

24   No. 9152] seeking distinct relief from the Initial 7023 Motion to provide an alternative to the ADR

25   Motion and a more efficient and fair means for handling both the recission claims against the

26   Debtors’ estate.

27          On October 5, 2020, PERA filed its Objection to the ADR Motion (the “PERA ADR

28   Objection”) [Docket No. 9189]. The PERA ADR Objection rightfully addresses many of the same
                                                         3
 Case: 19-30088         Doc# 9190 CHEVRON’S   OBJECTION
                                   Filed: 10/05/20         TO ADR
                                                       Entered:   MOTION15:18:06
                                                                10/05/20                    Page 3 of
                                              Case
                                                7  No. 19-30088
                                                                                                   4834-3912-2893
 1   issues discussed below, as well as others. Chevron joins in the PERA ADR Objection to the extent

 2   the arguments therein are consistent with the arguments in this Objection.

 3                                             OBJECTION

 4          The Debtors have proposed, through the ADR Motion, a process to resolve approximately

 5   7,000 securities claims that would not only be exceedingly expensive to implement, but also

 6   highlight the disparity in resources between the Debtors on one side and individual security holders

 7   on the other. The Debtors conceived and proposed the ADR Motion without consulting the

 8   claimants and it appears to be a unilateral effort to achieve the Debtors’ goal, that is, to achieve

 9   the most abstemious settlement possible of the recission claims.
10          By the ADR Motion, Debtors seek to use their unitary, well-represented position to divide
11   and conquer claimants who lack the opportunity and financial resources to present a fulsome
12   challenge. The Debtors deliberately proposed a complex multi-step process that contains several
13   time-consuming, complicated, and (as a result) expensive procedures targeting each individual
14   claimant. These complex processes would force small claimants to weigh the expense of pursuing
15   their claim (and the expected cost of defending Debtors’ objections) against the value of the claim
16   itself. Most will abandon the field of battle in the face of this pyrrhic result. The Debtors, on the
17   other hand, have granted themselves functionally unlimited resources to prosecute the objections
18   and benefit from the inequality built into the Debtors’ proposed process.

19          The Debtors have also seeded their proposed ADR procedures with a series of potential

20   forfeitures and traps for the entities less sophisticated in Chapter 11 proceedings. First, the

21   burdensome, one-sided fact gathering process provides the Debtors with information about all

22   claims while individual claimants receive no corresponding communal benefit to obtain or share

23   information against the Debtors. To remedy this, the court should provide all claimants with the

24   ability and forum to collaborate on their claims.

25          Second, the proposed mediation process creates unnecessary complications and inequities:

26              a. the Debtors (and ONLY the Debtors) pick the parties that will serve as the

27                  mediators (the “Mediators”) without consultation with the claimants—like only

28                  one sports team choosing all the referees for all of their the games;
                                                         4
 Case: 19-30088      Doc# 9190 CHEVRON’S   OBJECTION
                                Filed: 10/05/20         TO ADR
                                                    Entered:   MOTION15:18:06
                                                             10/05/20                       Page 4 of
                                           Case
                                             7  No. 19-30088
                                                                                                  4834-3912-2893
 1               b. the Debtors (and ONLY the Debtors) are allowed to brief the Mediators on issues

 2                   relating to the specific claims being disputed before the Mediators, but the

 3                   claimants holding those claims are allowed no such right; and

 4               c. in an “impasse” between the Debtors and a claimant (determined by the Debtors

 5                   and the mediators they select), the Mediators can have ex parte conversations with

 6                   Court, but not the ordinary claimants.

 7            Third, ordinary claimants will not likely have the resources or financial wherewithal to hire

 8   an expert with resources even approaching parity with the Debtors and their experts. Again, the

 9   deck looks stacked to an ordinary claimant who would not know how to find an expert, much less
10   pay for one. The Debtors seek to overwhelm ordinary claimants with a platoon of well-heeled
11   experts (by design).
12            Fourth, ADR Motion virtually guarantees asymmetrical outcomes. The use of omnibus
13   objections to the common issues would be met with unique objections on a claimant-by-claimant
14   basis. Adjudication of the unique objections is likely to produce gross inconsistencies. Conversely,
15   the application of Rule 7023 would allow the efficient implementation of uniform defenses
16   collectively and limit the litigation thereof to one set of briefs. Yet, under the Debtors’ proposed
17   procedures each claimant is left alone to fight an asymmetrical war.
18            Debtors intend to present extensive facts underpinning the recission claims with complex

19   legal issues to which most claimants cannot economically or practically respond. Equity forbids

20   this result. The procedures would allow the Debtors to isolate each individual claimant and force

21   them, very likely without the level of technical and legal expertise possessed by the Debtors, to

22   carry a heavy burden of discovery and expenses. The Court should not put the burden on claimants

23   to resist each of Debtors’ objections without help, without coordination, underrepresented, and

24   alone.

25            The New 7023 Motion proposes a superior process whereby the claimants can effectively

26   pool their resources and meet the Debtors on a fair playing field in order to reach a fair and

27   equitable settlement of the recission claims. The complexity necessitates the use of an expert

28   whose cost the claimants will be unable to justify individually. Even if some claimants employ
                                                         5
 Case: 19-30088        Doc# 9190 CHEVRON’S   OBJECTION
                                  Filed: 10/05/20         TO ADR
                                                      Entered:   MOTION15:18:06
                                                               10/05/20                     Page 5 of
                                             Case
                                               7  No. 19-30088
                                                                                                   4834-3912-2893
 1   experts, small differences between claimants’ experts could be exploited. To avoid such an

 2   inequitable pitfall, a collectively chosen and compensated expert should be utilized.

 3          Chevron acknowledges benefits of the New 7023 Motion because it is equitable,

 4   reasonable, minimizes the burden on the parties and this Court, and follows a logical, fair process:

 5              a. negotiation of damages claims on a fair, class-wide basis before a single nationally

 6                  recognized mediator with securities litigation experience;

 7              b. a mediator chosen by this Court (not Debtors) and paid by both sides;

 8              c. an appropriate damage formula tailored to specific allegations, dictating damages

 9                  on an objective basis by accounting for the purchase and sale date of the securities;
10              d. uniform measurement of claims as opposed to the ad hoc ADR process where the
11                  outcome is a function of relative bargaining power; and
12              e. the opportunity to agree to negotiate and then agree on metrics for an appropriate
13                  damage formula.
14          This process will prove easier to administer because the nationally recognized expert
15   mediator and parties will be acting together to determine damages objectively, formulaically, and
16   collectively. The Court retains the opportunity to construe and apply the Plan’s terms on a fair,
17   class-wide basis. The process has proven to be effective in many other securities class action
18   resolutions.

19          Lastly, any requirement of in person attendance, at mediations or otherwise, would be

20   particularly burdensome for CUPP, which is headquartered in the U.K.

21

22

23

24

25

26

27

28
                                                        6
 Case: 19-30088      Doc# 9190 CHEVRON’S   OBJECTION
                                Filed: 10/05/20         TO ADR
                                                    Entered:   MOTION15:18:06
                                                             10/05/20                     Page 6 of
                                           Case
                                             7  No. 19-30088
                                                                                                 4834-3912-2893
 1                                            CONCLUSION

 2          WHEREFORE, Chevron respectfully requests that, unless this Objection is resolved or

 3   withdrawn, the ADR Motion be denied. Chevron continues to reserve all rights and requests that

 4   the Court order such other relief as is just and necessary.

 5
       Dated: October 5, 2020                                      PILLSBURY WINTHROP SHAW
 6                                                                 PITTMAN LLP
 7

 8                                                                 /s/ Philip S. Warden
                                                      By:          PHILIP S. WARDEN
 9
                                                                   Counsel to Chevron Master Pension
10                                                                 Trust and Chevron UK Pension Plan
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        7
 Case: 19-30088      Doc# 9190 CHEVRON’S   OBJECTION
                                Filed: 10/05/20         TO ADR
                                                    Entered:   MOTION15:18:06
                                                             10/05/20                     Page 7 of
                                           Case
                                             7  No. 19-30088
                                                                                                4834-3912-2893
